Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Surinder Sachar on 3/1/2022.

The application has been amended as follows: 
//Begin Amendment
In the Title:
	Add “to Reduce Read Latency and Omit Status Check” after “Control Method”.

	In the Claims:
	Claim 6
Replace “the operation period read condition”,
with “the operation period of the first read condition”.

Replace “of the managed operation periods the read condition”,
with “of the managed operation periods of the first read condition”.

	Claim 15
Replace “the operation period read condition”,
with “the operation period of the first read condition”.

Replace “the longest operation period of the managed among operation periods the read condition”,
with “the longest operation period of the managed operation periods of the first read condition”.

//End of Amendment

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record appears to teach or suggest the combination of features recited by the amended claims. Particularly, the amended claims recite:
	the memory controller is configured to:
manage operation periods that differ based on read conditions for each of the plurality of parallel operation elements, and
in reading data from the non-volatile memory,
instruct a first parallel operation element among the plurality of parallel operation elements to perform the sense operation,
start to measure a time period elapsed since instructing the first parallel operation element to perform the sense operation,
sequentially instruct other parallel operation elements than the first parallel operation element among the plurality of parallel operation elements to perform the sense operation, and
after finishing instructing the other parallel operation elements to perform the sense operation, in a case where the time period elapsed since instructing the first parallel operation element to perform the sense operation exceeds the longest operation period of the managed operation periods, instruct the first parallel operation element to perform the transfer operation without checking a status of the first parallel operation element.

As discussed in Applicant’s Remarks filed 2/2/2022, P11-14, while Gavens discloses a memory controller which manages lists of sub-operations for performing memory access commands, Gavens does not teach or suggest, as argued by Applicant at P12, to instruct a nonvolatile memory to perform a transfer operation without checking its status if the time elapsed since the sense operation exceeds the longest operation period of the set of managed operation periods.
Where Gaven is silent, Shimizu discloses a similar method executed by a controller where status reads may be omitted by predicting when read operations on the planes will complete, and to instruct the device to initiate a transfer operation at the when the read operation for the individual plane is completed (“controller 20 can predict an ending order of the read operations on the planes…controller 20 may issue a command…for designating a plane instead of issuing the status read command…Thus, the controller 20 can give an instruction to output data read with a desired plane and an instruction of a cache read operation without executing the status reading” [0369]).

	None of the other cited prior art of record appear to cure these deficiencies. Accordingly, claim 1 is allowed. Claims 2-18 recite similar subject matter and are allowed on similar grounds.

	Regarding claim 19, none of the cited prior art teaches or suggests, in combination with the other recited features, a memory controller configured to:
perform error correction processing on the data transferred by the transfer operation, and
	in a case where the error correction processing fails,
check a status of a parallel operation element that is a source of the transfer operation among the plurality of parallel operation elements; and
in a case where the status of the parallel operation element that is the source of the transfer operation is busy, issue a reset command to the parallel operation element that is the source of the transfer operation.
	While the cited prior art discloses a memory controller for managing access to a plurality of planes, where data may be transferred from each plane in the order that the read operations complete without performing a status read, none of the cited prior art of record appears to further teach or suggest these elements in combination with, in response to error correction processing failure, checking the status of the transfer source and issuing a reset command in response to determining the status is busy, e.g. because of a busy-stack defect [SPEC, 0117].
	Accordingly, claim 19 is allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136